EXHIBIT 10.2 The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as Exhibit 10.6 to the Registrant’s Quarterly Report on From 10-Q for the quarterly period ended June30, 2008, contains blanks where the executive’s name, target number of shares, grant date, vesting date, performance period, shortened performance period start date, and months in term provided under the Agreement vary for each executive.The information for the executive officer who entered into the Agreement is provided in the following chart: Executive Officer Target number of shares Grant date Vesting date Performance period Shortened performance period start date Months in term Joseph J. MarcAurele January 20, January20, January1, 2010 through December31, 2012 January1, 2010 36
